Dixon, C. J.
The testimony tended conclusively to show that during all the time the plaintiff’s raft remained tied up at Tarbell’s Bay, and until it was with others taken by Mikill’s boat and towed to Pond du Lac, it was in the middle of a fleet of logs composed of a large number of rafts belonging to other persons, and which fleet had been brought down the river by the defendant company’s boat and tied up at the bay. The raft of the plaintiff was a part of the fleet towed down by the company. It was in the midst of the fleet, surrounded by other rafts, and inaccessible to the plaintiff, and so continued until the fleet was taken and removed to Pond du Lac. The plaintiff, by himself and his agent, had made different applications to the superintendent of the company to have the raft delivered to him before the removal of the fleet to Pond du Lac, and such delivery had been denied or excused on the ground of the inconvenience and danger of separating the fleet so as to take the raft out. The superintendent testified that on one of those occasions he promised the plaintiff that he would separate and deliver the raft when he moved the fleet, as he *308at that time expected to do. He also testified that he told the plaintiff that he would prefer that neither the plaintiff nor his agent should go there and take out the raft.
In view of this evidence, and of the undisputed fact that the raft was at all times inaccessible to the plaintiff, and was so kept and retained by the defendant for its benefit and convenience, we are satisfied that the court erred in its instructions, and misled the jury upon the question of what would constitute a good delivery of the logs to the plaintiff. The court charged that the delivery was good, if the logs were securely tied up at the place of destination, and notice thereof given to the plaintiff. The court omitted the most important inquiry raised by the testimony, which was that of accessibility, or whether the delivery was such that the plaintiff could receive and take away the logs according to the custom among owners of that kind of property which had been so transported. It cannot be' true, as it seems to us, of bulky articles, any more than of any others, that they can be deemed to have been delivered by the carrier to the' consignee before the latter has access to them, or can obtain possession or control of them from the carrier, unless there be some peculiar usage or regulation known and assented to by the consignee, taking the case out of the general rule, and making that a delivery which otherwise clearly would not be. Ho such usage or regulation was claimed or shown. And especially do we think it is untrue, even of bulky articles, that they can be regarded as delivered when the possession of the carrier and the exclusion of the consignee occur and are continued at the instance of the carrier and for his convenience and advantage. The goods thus remaining in the possession of the carrier, and so situated and held by him that the consignee cannot obtain possession of them as is customary among owners of goods and articles of the kind, cannot be said to have been delivered to the consignee. They are still under the dominion of the carrier, and he is responsible as such for their destruction or loss. The court failed to *309submit the case upon, or to instruct the jury respecting, tbis important proposition, clearly involved; and the exception by tbe plaintiff to the charge was well taken on that ground.
The fifth request to charge made by the plaintiff, as probably also the others respecting the question of delivery, was correct, and should have been given.
By the Gourt. — Judgment reversed, and a venire de novo awarded.